Walker, J.
The paper writing signed by J. S. Roberts, “ Com. missioner First National Bank, Houston,” and dated January 20, 1866, is not the contract of the First National Bank of Houston) unless the bank made it so by its' approval -and adoption, after its organization under the laws of the United States.
It may be that J. S. Roberts is individually liable to the plaintiff for the money he claims from the bank; but, not being called on so to do, we shall offer no opinion upon that question.
The plaintiff avers a consideration moving to the bank, and that the bank, after its organization, appropriated the benefits of his labor, money and influence. That it adopted and confirmed Roberts’s action, making that action its own.'
If this be true the bank is liable, and the question presented should have been submitted to a jury.
*331The court erred in sustaining the demurrer to the petition; upon the question of fact presented in the pleadings the liability of the bank depends»
The judgment of the district court is reversed, and the cause remanded.
Reversed and remanded.